DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 03/31/2021. 
Claims 3 and 9 were cancelled. Claims 1-2, 4-8, and 10-15 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under §101 as being directed to transitory, propagating signals per se. Claim 13 encompasses one or more storage medium.  A claim drawn to a computer readable storage medium, under the broadest reasonable interpretation, typically covers forms of transitory, propagating signals per se.  Signals per se do not fall within one of the four statutory categories of invention and are therefore not eligible for patent protection.  
The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
This rejection may be obviated by amending the claim to read on a “non-transitory” storage medium, or other appropriate language.   

Response to Arguments/Remarks

Applicant’s arguments filed 03/31/2021 have been fully considered and are found persuasive regarding the rejections of the claims under 35 U.S.C. 102 and 112(f).  
	Regarding the rejection under 35 U.S.C. 102, the prior art of ABE does not explicitly disclose the technical feature “selecting a reference identifier on the control device; taking the reference identifier as a starting point, intersecting light emitted along the image capture direction with the real plane to obtain mi intersection point, and setting the intersection point of the light and the real plane as the virtual identifier; and generating the virtual object at the location of the virtual identifier”. As stated by above technical feature, the reference identifier (i.e., the moving determination point) is selected on the control device, and then the ray emitted from the reference identifier intersects with the real plane to determine the virtual identifier (i.e., the intersection point in the virtual moving area) in the virtual moving area. After that, the virtual object (e.g., the racing car used in a racing game) can be generated at the virtual scene position corresponding to the virtual identifier, so that the virtual identifier moves in the virtual moving area as the mobile terminal moves in order to guide the virtual object to move. That is, the virtual scene position corresponding to the virtual identifier is not only the initial position for generating the virtual object, but also the target position for guiding the virtual object to move. As such, the rejection of the claims are withdrawn. 
Additionally, Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(f) amendments. These rejections are hereby withdrawn. 

Conclusion
Claims 1-2, 4-8, and 10-15 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/S.N.H/Examiner, Art Unit 3715                 
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715